In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-17-00416-CR
                                  ________________________


                              SHAQUILLE COFER, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 364th District Court
                                     Lubbock County, Texas
            Trial Court No. 2014-402,333; Honorable William R. Eichman II, Presiding


                                         December 6, 2017

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Pursuant to a plea-bargain agreement, Appellant, Shaquille Cofer, was convicted

of murder,1 with an affirmative finding on use of a deadly weapon, and sentenced to

twenty years imprisonment. Appellant has filed a pro se notice of appeal challenging his




      1   TEX. PENAL CODE ANN. § 19.02(b)(1) (West 2011).
conviction.      We dismiss the purported appeal for want of jurisdiction and because

Appellant has no right of appeal.


        The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). If a

notice of appeal is not timely filed, a court of appeals has no option but to dismiss the

appeal for want of jurisdiction. Id. In a criminal case, the notice of appeal must be filed

within thirty days after sentence is imposed or within ninety days after sentence is

imposed if a motion for new trial is timely filed. See TEX. R. APP. P. 26.2(a). This court

has no authority to invoke Rule 2 of the Texas Rules of Appellate Procedure to enlarge

the time in which to file a notice of appeal. TEX. R. APP. P. 2; Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).


        Appellant was sentenced on February 12, 2016. Because no motion for new trial

was filed, his notice of appeal was due by March 14, 2016.2 See TEX. R. APP. P. 26.2(a);

26.3. Appellant did not file his notice of appeal until November 1, 2017.3 Accordingly, his

untimely filed notice of appeal prevents this court from acquiring jurisdiction over the

appeal.


        Furthermore, the trial court’s certification of Appellant’s right of appeal indicates

this is a plea-bargain case from which Appellant has no right of appeal. We must dismiss

an appeal if a certification showing the defendant has the right to appeal has not been

made a part of the appellate record. See TEX. R. APP. P. 25.2(d).


        2 The thirtieth day after February 12, 2016, fell on Sunday, March 13. The notice of appeal deadline

was, therefore, extended to Monday, March 14. See TEX. R. APP. P. 4.1(a).

        3   See Campbell v. State, 320 S.W.3d 338, 342 (Tex. Crim. App. 2010) (prisoner mailbox rule).

                                                     2
       By letter dated November 9, 2017, this court notified Appellant of the

consequences of the late notice of appeal and the trial court certification and invited him

to demonstrate other grounds for continuing the appeal on or before November 27.

Appellant has filed a response; however, that response does not establish good cause

for continuing this appeal. Consequently, we have no alternative but to dismiss the appeal

for want of jurisdiction and based on the trial court’s certification. See TEX. R. APP. P.

42.3(a), 25.2(d).




                                                       Per Curiam

Do not publish.




                                            3